                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,          )
                                    )
            Plaintiff,              )
                                    )
      vs.                           )
                                    )                                ORDER
VAN DUNCAN, et al.,                 )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER comes before the Court on its own motion. The Court has determined

that the Pretrial Conference presently set for December 4, 2019, and the Trial presently set for the

term beginning January 6, 2020, will be continued. The Pretrial Conference and Trial will be

rescheduled for dates to be determined in a future order.

       IT IS THEREFORE ORDERED that:

       1. The Amended Writ of Habeas Corpus ad Testificandum, (Doc. No. 166), is

           VACATED.

       2. The Pretrial Conference set for December 4, 2019 and the Trial set for the term

           beginning January 6, 2020 are CONTINUED.

       3. The Clerk of Court is directed to mail a copy of this Order to all parties, the U.S.

           Marshal for the Western District of North Carolina, and the Warden/Superintendent of

           the Buncombe County Detention Facility, 20 Davidson Dr., Asheville, NC 28801.




                                                 1
Signed: December 2, 2019




     2
